*626MEMORANDUM **
The facts of this case are known to the parties and we do not recite them here. We have jurisdiction pursuant to 28 U.S.C. § 1291.
In its Conclusions of Law, the district court wrote that it “must assume, for purposes of a transfer determination, that the juvenile committed the offense charged in the information.” (emphasis added). This court recently recognized that “the authority of a district court to assume the guilt of the accused juvenile is permissive, not mandatory.” United States v. Juvenile, 451 F.3d 571, 577 (9th Cir.2006) (emphasis added). Pursuant to Juvenile, we vacate the order of the district court transferring A.D.M. to adult status under 18 U.S.C. § 5032. See id. We remand “so that the district court, advised that it has discretion to assume or to decline to assume the accused juvenile’s guilt, will be in a position to exercise that discretion and to reexamine the statutory factors bearing on transfer in the light of the district court’s full discretionary authority.” Id.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.